DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 8-9, and 10 of U.S. Patent No. 10,757,375 B2 in view of Kameshima et al (US 2016/0288717). 

Instant 16/943,160
U.S. Patent 10,757,375 B2
U.S. Patent Application US 2016/0350974
Claim 1.
A display control device mounted on a moving body, comprising:
circuitry configured to:
Claim 1. 
A display control device, comprising:
circuitry configured to: 
detect a current position of a moving body; and


receive an image of a landscape outside the moving body, 

Claim 12. 

an image generation portion generating an output image which resembles a map of a room mirror using at least a vehicle outside image based on at least one of a detection result of an eye point position acquisition portion detecting a position of an eye point of a driver and a detection result of an angle acquisition portion detecting an angle of a display device;


Claim 14. 
The image display control apparatus according to claim 12, wherein the image generation portion changes a size of an image of an object included in the output image depending on a position of 



Claim 12. 
a display control portion controlling the display device so that the display device displays the output image generated by the image generation portion,
the image generation portion specifying a portion of the vehicle outside image that is generated to be the output image.
wherein an inner wall surface of the moving body comprises the display screen,

an inner wall surface of the moving body comprises the display screen,

the display mode is one of a transmissive mode or a non-transmissive



in the transmissive mode, the circuitry is further configured to control the display screen to display the image of the landscape outside the moving body, 
and
in the transmissive mode, the circuitry is further configured to control the display screen to display a landscape outside the moving body on at least a part of the display screen,

in the non-transmissive mode, the circuitry is further configured to control the display screen to display a content movie superimposed on one of at least a part of the display screen or on an entire inside area of the display screen.
in the non-transmissive mode, the circuitry is further configured to control the display screen to display a content movie superimposed on at least a part of the landscape outside the moving body, and the landscape outside the moving body is displayed on an entire display screen.



Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the U.S. Patent in that instant application claims “receive an image of a landscape outside the moving body, wherein the image 

Independent claim 10 and dependent claims 2-8 are rejected over patented claims 1, 3, 5, 6, 8-9, and 10, respectively. 

Allowable Subject Matter
Claims 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/            Examiner, Art Unit 2486